t c memo united_states tax_court kenneth j taggart petitioner v commissioner of internal revenue respondent docket no 24465-10l filed date kenneth j taggart pro_se kathleen k raup for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a notice of federal_tax_lien with respect to petitioner’s federal_income_tax for tax years and findings_of_fact the parties have stipulated some facts which we find accordingly when petitioner filed his petition he resided in pennsylvania background during and petitioner worked as a real_estate appraiser and a real_estate broker he conducted his business through two s_corporations that he owned he also owned four rental properties petitioner’s tax returns on date petitioner timely filed his federal_income_tax return reporting zero taxable_income on date petitioner mailed to respondent an amended return reporting taxable_income of dollar_figure and tax due of dollar_figure he included no payment with his amended return on unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar date respondent assessed dollar_figure in tax and dollar_figure in statutory interest for petitioner’s tax_year on date petitioner timely filed his federal_income_tax return reporting taxable_income of dollar_figure and tax of dollar_figure he included no payment with his return on date respondent assessed dollar_figure in tax dollar_figure in statutory interest and a dollar_figure addition_to_tax pursuant to sec_6651 for failure to pay timely petitioner’s refinancing activities on date petitioner refinanced the mortgage loan securing one of his rental properties and used the dollar_figure of refinancing proceeds to pay non- internal_revenue_service irs debts on or about date he refinanced the mortgage loan securing another rental property and used the dollar_figure of refinancing proceeds to pay non-irs debts the dollar_figure difference between the dollar_figure amount respondent assessed and the dollar_figure of tax petitioner reported on his amended_return reflects respondent’s changing pursuant to math error procedures petitioner’s filing_status from head_of_household as claimed on his amended_return to single petitioner does not contest this adjustment the difference between the dollar_figure respondent assessed and the dollar_figure of tax shown on petitioner’s return is attributable to respondent’s math error adjustments changing petitioner’s filing_status from head_of_household to single and reducing the amount of petitioner’s claimed exemption petitioner does not contest these adjustments petitioner’s offer-in-compromise on date respondent received from petitioner an offer to compromise his and tax_liabilities by paying dollar_figure in monthly installments of dollar_figure each commencing in date the offer indicated that it was based on doubt as to collectibility petitioner’s offer-in-compromise was assigned to revenue_officer monica wilborn ro wilborn in a letter to petitioner dated date ro wilborn rejected petitioner’s offer on the ground that the amount offered was less than the reasonable collection potential rcp she calculated in worksheets attached to the letter ro wilborn determined that petitioner could pay the full amount due the letter stated that if petitioner disagreed with these findings he should provide within days of the date of the letter any additional information in writing to support his position and if he desired reconsideration by the irs appeals_office a written_statement requesting such reconsideration the letter stated if you do not send this written_statement within days of the date of this letter you will not receive consideration by the office of appeals the letter also ro wilborn prepared an income expense table and asset equity table using information petitioner had submitted these tables indicated that petitioner’s reasonable collection potential was dollar_figure including the proceeds he had received from refinancing the mortgage loan securing his two rental properties stated we may file a notice_of_federal_tax_lien in order to protect the government’s interests in order to prevent this action please pay your liability in full after we file a notice_of_federal_tax_lien you will have the opportunity to request a hearing with appeals by letter dated date petitioner advised ro wilborn of his disagreement with her findings and sought to appeal her rejection of his offer petitioner claims that he faxed this letter to ro wilborn on date and placed the original letter in the mail on date respondent asserts that he received no fax of this letter but rather first received the letter on date in an envelope with a date postmark in a letter dated date ro wilborn rejected petitioner’s appeal as untimely but invited him to submit a new offer-in-compromise if he wished notice_of_federal_tax_lien and collection_due_process_hearing on date respondent filed a notice_of_federal_tax_lien against petitioner in bucks county pennsylvania in the amount of dollar_figure for taxable years and on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice with respect to petitioner’s and tax years on date petitioner submitted a form request for a collection_due_process or equivalent_hearing in a cover letter accompanying the form petitioner asserted that a tax_lien had been placed on his property before the offer- in-compromise process had been completed petitioner also asserted in this letter that he would like to submit and discuss this current offer_in_compromise or if needed a resubmission of an offer and compromise to resolve the issue petitioner’s case was assigned to settlement officer robert a richards so richards in a date letter to so richards petitioner contended that he had made a timely appeal of ro wilborn’s rejection of his offer-in-compromise the letter also asserted that the lien had been improperly filed on date before any appeals_office consideration that the lien would result in undue_hardship to him and impede the irs’ ability to collect his tax that he disputed the findings of the irs with respect to his offer-in-compromise and that the assessment was inaccurate in some unspecified way petitioner also indicated that he was interested in pursuing an installment_agreement but that because of a dramatic decline in his real_estate appraisal business he was able to pay only dollar_figure per month petitioner’s june letter does not indicate the repayment period nor the total amount petitioner proposed to pay on the installment_agreement on date so richards held the requested hearing with petitioner during the hearing petitioner expressed disagreement with ro wilborn’s rejection of his offer so richards indicated to petitioner that his attempted appeal of ro wilborn’s rejection of his offer was untimely according to so richards’ case activity record he also advised petitioner that he was free to submit another offer but that on the basis of his review of the financial information that petitioner had previously submitted his determination would coincide with that of ro wilborn according to so richards’ case activity record petitioner did not otherwise raise any collection alternatives nor did he challenge his underlying tax_liabilities so richards also discussed with petitioner the dissipation of the proceeds from petitioner’s refinancings of rental properties in but petitioner provided no plausible reason for ignoring the irs according to the case activity record so richards informed petitioner at the conclusion of the hearing that on the basis of their discussion he would sustain the collection but that he would take the time to look at documents that petitioner would forward to his attention on or about date petitioner sent so richards a package of documents that included a filled-out form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses with some supporting documentation petitioner’s cover letter stated in its entirety as requested at the hearing on date i have enclosed updated financial information that you requested please do not hesitate to contact me with anything else you may need according to so richards’ case activity record on date he made a cursory review of the documents received from petitioner and concluded they did not support withdrawing the lien another entry on date indicates that after an exhaustive review of petitioner’s circumstances so richards had determined that ro wilborn’s actions had been appropriate on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice sustaining the filing of the notice_of_federal_tax_lien an attachment to the notice states among other things that petitioner had not challenged his underlying liabilities at any time during the hearing and that his primary concern had been the adverse effect of the tax_lien on his ability to earn a living as a mortgage broker the attachment notes that during her review of petitioner’s offer-in-compromise ro wilborn had determined that the filing of a lien would be appropriate the attachment notes that at the time the assessments for and were recorded mr taggert sic received a distribution from individual retirement account ira 401k plans totaling close to dollar_figure but he had failed to make any effort to reduce the amounts of his tax_liabilities preferring other creditors over the irs the attachment also states that the offer-in-compromise that petitioner had submitted prior to the filing of the cdp request had been rejected because ro wilborn had determined that petitioner’s rcp was greater than the amount owed and that his appeal of ro wilborn’s rejection of his offer- in-compromise had been untimely the attachment states that petitioner expressed no interest in exploring a collection alternative with the settlement officer i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within five business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 within days commencing after the end of the business days the taxpayer may request an administrative hearing before the appeals_office sec_6320 sec_301_6320-1 proced admin regs in such a hearing a person may raise spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6320 sec_6330 the person may challenge the existence or amount of his or her underlying tax_liability in such a hearing only if he or she did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the underlying liability sec_6330 the term underlying tax_liability includes amounts reported due on taxpayers’ returns as well as statutory interest additions to tax and penalties see 122_tc_1 115_tc_329 wilson v commissioner tcmemo_2012_229 once the appeals officer issues a notice_of_determination the taxpayer may seek judicial review in this court sec_6320 sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see 134_tc_280 114_tc_604 other issues we review for abuse_of_discretion wadleigh v commissioner t c pincite sego v commissioner t c pincite ii petitioner’s underlying tax_liabilities petitioner contends that he is not liable for the sec_6651 addition_to_tax with respect to his tax_year or statutory interest under sec_6601 with respect to his and tax years during his appeals hearing petitioner failed to make any meaningful challenge to the sec_6651 addition_to_tax or to the statutory interest consequently petitioner is precluded from raising these challenges to his underlying liabilities in this proceeding see 129_tc_107 iii petitioner’s collection alternatives petitioner argues that ro wilborn improperly rejected his offer-in- compromise and his attempt to appeal that action to the irs appeals_office pursuant to sec_6330 our jurisdiction in this proceeding is with respect to even if we were to assume contrary to our findings above that petitioner properly raised the issue of his underlying liabilities in the appeals hearing we would still conclude that he has failed in this proceeding to show that the underlying liability for either year at issue is in error in particular the stipulated facts establish that petitioner failed to pay his reported tax_liability when he filed his federal_income_tax return petitioner has not shown reasonable_cause for this failure so as to create a valid defense to imposition of the sec_6651 addition_to_tax moreover petitioner has not shown in what manner the statutory interest might be in error for either or the record does not suggest that petitioner has requested respondent to abate interest pursuant to sec_6404 the appeals officer’s determination under this section ie sec_6330 by virtue of sec_6320 this jurisdiction extends to an appeals_office determination under sec_6320 consequently we lack jurisdiction in this proceeding to review in the first instance the determinations that ro wilborn made before petitioner even requested a hearing pursuant to sec_6320 we do however have jurisdiction to review so richards’ determinations so richards determined among other things that petitioner’s appeal of ro wilborn’s rejection of his offer-in-compromise was untimely assuming without deciding that this is an issue that petitioner was entitled to raise in his sec_6320 hearing we find no abuse_of_discretion in this determination petitioner contends that his appeal was timely because he faxed his notice of appeal to ro wilborn on date which was the last day of the 30-day deadline to send the appeal on the basis of the record before us which contains no documentary_evidence sufficient to establish that petitioner sent such a fax on date we conclude that so richards did not abuse his discretion in finding that the appeal was untimely in any event whether that appeal was timely is ultimately of little consequence since petitioner had the opportunity to propose collection alternatives and to resubmit his previously rejected offer-in-compromise in his sec_6320 hearing insofar as the record reveals during his sec_6320 hearing petitioner never formally submitted any new offer-in-compromise to so richards even though he was advised he could do so but instead sought to have so richards reconsider the offer-in-compromise that ro wilborn had already rejected insofar as it might be thought that petitioner thereby informally proposed for so richards’ consideration the same offer-in-compromise that ro wilborn had previously rejected so richards did not abuse his discretion in relying on ro wilborn’s analysis which showed that petitioner’s rcp exceeded the amount of his offer in particular so richards focused on and discussed with petitioner ro wilborn’s finding that petitioner had dissipated dollar_figure in assets by refinancing the mortgage loan securing two rental properties in and using the proceeds to pay non-irs debts a dissipated asset defined as any asset that has been sold transferred or spent on nonpriority items or debts in disregard of an outstanding tax_liability may be included in a taxpayer’s rcp see johnson v commissioner we attach little significance to the fact that the notice_of_determination misdescribes the dissipated assets as proceeds from a distribution from ira 401k plans on the basis of the administrative record as a whole we find persuasive respondent’s contention that so richards was in fact referring to the proceeds from petitioner’s refinancings of his rental properties which ro wilborn had identified as sources of dissipated assets 136_tc_475 aff’d __fed appx __ u s app lexis d c cir date tucker v commissioner tcmemo_2011_67 aff’d 676_f3d_1129 d c cir the record indicates that during the appeals hearing petitioner failed to show that he used the dissipated assets for necessary living_expenses so as to make them excludable from rcp cf internal_revenue_manual irm pt date nor despite his assertions to the contrary has petitioner made any such showing in this proceeding so richards did not abuse his discretion in concurring with ro wilborn’s conclusion that petitioner’s rcp taking into account the dollar_figure of dissipated assets exceeded his dollar_figure offer see johnson v commissioner t c pincite tucker v commissioner tcmemo_2011_67 on brief petitioner suggests that it was improper for ro wilborn and so richards to treat the refinancing proceeds as dissipated assets because the refinancings occurred before lien was placed on petitioner petitioner is mistaken petitioner’s income_tax for and was due on the dates the returns were required to be filed determined without regard to any extension of petitioner also takes issue with various other items in ro wilborn’s calculation of his rcp we need not and do not address these other items because even without taking them into account we find the dissipated assets are sufficiently large to justify respondent’s determination that petitioner’s rcp exceeded his offer time for filing ie date and date respectively see sec_6072 sec_6151 tucker v commissioner tcmemo_2011_67 the refinancings occurred on date and date after his tax_liabilities for both and had already accrued in fact by the time petitioner received about dollar_figure of refinancing proceeds on date he had already filed his amended income_tax return and his income_tax return each showing a tax_liability the irs assessed the amounts shown on those returns plus interest and the addition_to_tax on november and date respectively--the latter date being the same date as the last refinancing under these circumstances so richards did not abuse his discretion in concluding that the refinancing proceeds were properly included in petitioner’s rcp as dissipated assets see tucker v commissioner tcmemo_2011_67 irm pt date discussing timing of transfer of assets iv challenges to appropriateness of notice of lien filing petitioner contends that respondent improperly filed the notice of tax_lien before ro wilborn had rejected his offer-in-compromise petitioner is mistaken the commissioner is not precluded from filing a notice of tax_lien while a pending offer is being reviewed or even after it is accepted see 129_tc_178 n 405_fedappx_800 4th cir petitioner argues that the filing of the notice of tax_lien resulted in an undue_hardship to him he argues that the filing of the notice of tax_lien has hindered him from participating in federal housing administration fha appraisals petitioner conceded at trial however that because of a prior loan default he would have been disqualified from conducting fha appraisals even if respondent had withdrawn the lien moreover as just discussed in petitioner dissipated approximately dollar_figure that he could have used to repay his tax_liabilities we conclude and hold that so richards did not abuse his discretion in determining that the filing of the notice of tax_lien did not create an undue_hardship for petitioner petitioner suggests that the notice_of_federal_tax_lien hampers his payment of his outstanding tax_liabilities and that withdrawing the notice would be in the best interests of both the united_states and himself sec_6323 permits the secretary to withdraw a notice_of_federal_tax_lien if he determines among other things that the withdrawal of such notice will facilitate the collection of the tax_liability or the withdrawal of such notice would be in the best interests of the taxpayer and the united_states sec_6323 uses discretionary not mandatory language and respondent is not required to withdraw the lien even for one of the reasons stated in sec_6323 see kyereme v commissioner tcmemo_2012_174 crisan v commissioner tcmemo_2007_67 see also sec_301_6323_j_-1 proced admin regs respondent did not abuse his discretion in not withdrawing the lien notice especially in the light of petitioner’s dissipation of approximately dollar_figure in assets petitioner asserts that respondent violated his due process rights under the fifth_amendment by filing the lien without first affording him a hearing for many years the courts have approved the commissioner’s use of statutorily created summary collection provisions and found them to be constitutional see 283_us_589 753_f2d_1208 3d cir respondent’s filing of notices of federal_tax_lien did not improperly deprive petitioner of property or property rights see scott v commissioner tcmemo_2007_91 aff’d 262_fedappx_597 5th cir the enactment in of sec_6320 and sec_6330 created certain precollection rights and privileges and petitioner has availed himself of them in his appeals hearing and in this proceeding these procedures do not require a hearing before the commissioner files a lien nor does the constitution see 758_fsupp2d_95 d conn on the basis of our examination of the entire record before us we conclude and hold that respondent did not abuse his discretion in determining to proceed with the collection action as determined in the notice_of_determination to reflect the foregoing decision will be entered for respondent
